DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Examiner’s Statement of Reason for Allowance
Claims 1 -20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Larsen (USPGPUB 2011/0248500) discloses a  method for controlling a wind turbine generator is disclosed. The method comprises comparing an output power reference value and an actual output power value in a first control block with a first controller having a first control dynamics, comparing the output from the first control block with an actual generator shaft power value in a second control loop with a second controller having a second control dynamics, to determine a generator control signal, wherein the output power reference value is fed-forward and summed with the output of the first controller in the first control block. The disclosed method allows for fast reactions to changes in the output power reference value by the second controller regardless of the speed of the first controller, Wills (USPGPUB 2001/0056330) discloses a  method and apparatus for reliably protecting against island situations with one or multiple power sources connected to an electric distribution grid. The method and apparatus detects variations in the voltage and frequency of the grid. An observed change in grid voltage causes a change in output power that is sufficient to cause an even larger change in grid voltage when the utility AC power source is disconnected. An observed change in grid frequency causes a change in phase or reactive output power that is sufficient to cause an even larger change in grid frequency. If several shifts in voltage or frequency happen in the same direction, the response to the change is increased in an accelerating manner, and Schrock et al. (USP 9368968) disclosed a control system for an energy storage device is coupled to sensors on an electrical grid. The control system is configured to receive a measurement from each of the sensors. The control system determines, based on the received measurements, whether a grid event is a local event or a distributed event. The control system selects a response mode for controlling the energy storage device based on whether the grid event is determined to be a local event or a distributed event, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, including:
Claim 1, measuring frequency deviation of the power output from the renewable energy plant and determining a second difference signal between the measured frequency deviation and a frequency deviation reference; generating a first error signal by limiting a sum of the first and second difference signals between predetermined minimum and maximum power error limits; modelling power output from the intermittent energy source and determining a second error signal between the modelled power output from the intermittent energy source and a control signal applied to the intermittent energy source to control the power output therefrom; and, generating the control signal by applying the first and second error signals to a proportional-integral loop.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119